Challes P. Daly, Chief Justice.
I concur in the affirmance of this judgment. The defendants proved that the judgment was recovered upon a note of the company for $10,000, which they, the defendants, discounted, and none of the evidence given by the plaintiff, or embraced in his very general offer, was evidence tending to show that the original transaction was a contrivance to protect the defendants against their statute liability as stockholders. It might, coupled with other circumstances, have raised a question of bona fide, sufficiently to entitle the jury to consider and pass upon such a point, but of itself it amounted to nothing, and in no way impaired or affected the defendant Sands’ statement that the note was discounted at the request of the president of the company.
Van Hoesen, J., concurred in the opinion of Joseph F. Daly, J.
Judgment affirmed upth costs.